DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3-8,10-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious an indoor aquaponic assembly as claimed in detail together with all parts, and especially the features of: a support is positioned between the aquarium and the planter for connecting the planter to the aquarium; the support comprises an annular supporting plate and a connecting conduit passing through the annular supporting plate; the annular supporting plate is fixed in position in relation to the connecting conduit: the planter sits on top of the annular supporting plate; a first portion of the connecting conduit below the annular supporting plate is inserted into the aquarium conduit; a second portion of the connecting conduit above the annular supporting plate is inserted into the planter conduit: the open bottom end of the planter conduit engages and communicates with the open top end of the aquarium conduit via the connecting conduit so that the planter conduit, the connecting conduit and the aquarium conduit form the integrated conduit with the integrated interior space which communicates with the hollow interior of the base; the annular supporting plate is provided with a first support through hole corresponding to the first through hole adapted for the pump outlet tube of the pump to pass through for pumping water from the aquarium to the planter, and a second support through hole corresponding to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Son T Nguyen/Primary Examiner, Art Unit 3643